DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2. Authorization for this examiner’s amendment was given in an interview with Daniel A. Hammond, Reg. No. 56,642 on 02/18/2021.
                         The claims have been amended as follows:
 Claim 16 (currently amended) change the dependency of claim 16 to claim 11.

Claim 17 (currently amended) change the dependency of claim 17 to claim 11.

Allowable Subject Matter
3. Claims [1, 3-5, 7-8 and 10-17] are allowed.
4. The following is an examiner’s statement of reasons for allowance: 
Re Claim 1, none of the prior arts on the record teaches or reasonably suggest: 
A camera comprising: an infrared (IR) lenslet that includes an inner surface extending towards an exterior of the IR lenslet and the imaging unit; the IR emitter having IR field of view and being configured to direct IR emissions through the IR lenslet; in conjunction with the other limitation of the claim.


Claims 3-5 and 11-15 are allowed due to their direct or indirect dependency on claim 1.

Re Claim 7, none of the prior art on the record teaches or reasonably suggests: A lenslet positionable in a sphere containing a camera imaging unit and an infrared (IR) emitter, the camera imaging unit having a field of view, and the lenslet comprising: an inner surface contoured to effect redirection of  received IR emissions after emission from the IR emitter so that the IR emissions: travel through the inner surface and the curved surface towards the field of view of the camera imaging; and become matched by the redirection to the field of view of the camera imaging unit; in conjunction with the other limitation of the claim.
Claims 8 and 15 are allowed due to their direct or indirect dependency on claim 7.


 Re Claim 10, none of the prior art on the record teaches or reasonably suggests: A method of directing infrared (IR) emissions from an IR emitter within a sphere towards a field of view of an imaging unit within the sphere, the method comprising: directing the IR emissions through the inner surface and the curved outer surface, wherein the lenslet redirects the IR emissions to match the field of view of the imaging unit; in conjunction with the other limitation of the claim.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
6. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED A BERHAN/Primary Examiner, Art Unit 2698